department of the treasury internal_revenue_service te_ge eo examinations commerce street dailas tx tax_exempt_and_government_entities_division release number release date legend org organization name org address date xx date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein uil certified mail-return receipt requested last date for filing a petition with the tax_court may 20xx dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to october 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending september 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations schedule no or exhibit year period ended form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org september 20xx legend org organization name president president xx date city city co company director director issue should the tax exempt status of the org be revoked as of october 20xx for knowingly failing to provide information necessary for the internal_revenue_service to confirm the organization’s tax exempt status facts org is incorporated in the state of city they operate under the group exemption numbe issued to co the first attempt to make contact with the organization was made on april 20xx using letter an information_document_request was included in the package mailed to the organization along with a copy of publication the agent did not receive a response to this letter on may 20xx agent reviewed the organization’s tax_return noting the president president’s phone number agent called this number and connected to an answering machine of president agent left a message requesting a call back on president machine agent did not receive a call on june 20xx agent called president’s phone again and left message again agent also drafted and mailed a second_examination letter l3606 a second copy of the initial information_document_request and publication to the president vice president and treasurer as listed on the tax_return via certified mail agent received signed receipt cards for each delivery dated june no response was received on august 20xx agent searched internet seeking additional contact information for org finding no new contact information agent drafted and mailed via certified mail a letter with wording describing possible loss of exemption if organization does not respond to examination also enclosed were a third copy of the information_document_request and publication agent mailed copies to president vice president and treasurer again letters to vice president and treasurer were returned to agent as unclaimed mail on september 20xx agent received signed delivery receipt for letter sent to president on october 20xx agent again called president and left message on machine no response was received agent followed party contact procedures and completed form before calling director co region director per co web site form 886-acrev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended september org 20xx legend org organization name president president xx date city city co company director director on october 20xx agent called and spoke with director co’s ‘regional director was receptive to agent’s situation and will seek to have org president contact agent agent thanked director for his assistance p october agent has not heard from org agent called and left message on president machine again and also called and left message on director’s machine regarding lack of response from org november 20xx agent received phone message from president who left a work number for agent to call agent called and spoke with president president claims to have sent requested information to agent agent and office secretary searched office finding no package from tax payer agent called president and asked her to mail information again agent mailed another idr and pub to president as of april 20xx agent had not received or heard anything from org on april 20xx agent met with manager and decide to move toward revocation based on knowing failure to respond to examination on may 20xx agent drafted and mailed a final warning letter containing the following language this letter serves as a final notice to your organization failure to respond to this notice by providing all requested information by may 20xx will result in our office taking the adverse action of revoking your organization’s tax exempt status agent mailed this letter via certified mail with a copy of the information_document_request and publication with a final due_date of may 20xx agent received return receipt on may 20xx confirming tax payer receipt of final warning letter as of june 20xx no response was received from org law sec_7602 of the internal_revenue_code states for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee of fiduciary of any person in respect of any internal revenue tax or collecting any such liability the form 886-acrev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service schedule no or exhibit year period ended september 2030xk org co xx date company city city director director legend org organization name president president secretary is authorized- to examine any books papers records or other data which may be relevant or material to such inquiry sec_1_6001-1 of the federal tax regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the federal tax regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the internal_revenue_code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year the organization’s records were so incomplete the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the internal_revenue_code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position the org did not provide any position or response to any communication as the organization does not respond to repeated contacts made by the internal_revenue_service government’s position it is the government’s position that the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked for knowingly failing to provide information requested by the internal_revenue_service sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual return shall submit such additional information as may be required by the internal_revenue_service for the purpose of form 886-acrev department of the treasury - internal_revenue_service page -3- y form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - intemal revenue service september 20x0x org co xx date company city city director director legend org organization name president president inquiring into its exempt status and administering the provision of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code org has been given adequate opportunity to provide the requested information as stated previously the organization was mailed five separate letters by the internal_revenue_service with the information_document_request and copies of publication from first contact the organization was given approximately year to provide the requested information the final attempt to obtain information necessary to conduct an examination of the books_and_records of org was made through a drafted letter sent via certified mail this letter specifically stated this letter serves as a final notice to your organization failure to respond to this notice by providing all requested information by may 20xx will result in our office taking the adverse action of revoking your organization’s tax exempt status based on the wording of these letters which were used to make contact with org and the return receipts and single phone call from the president which show that the organization received the letters it is apparent that the organization was adequately advised of the consequences of failing to provide the requested information to the internal_revenue_service since org did not comply with the internal revenue service’s repeated requests for information and thus did not comply with sec_1_6033-2 the government is unable to determine whether their activities are consistent with their exempt status under sec_501 of the internal_revenue_code since org could not meet the requirements of the operational_test set forth in sec_1_501_c_3_-1 of the federal tax regulations it is the government's position that their tax exempt status under sec_501 of the internal_revenue_code should be revoked conclusion the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked because the organization has not established that it is observing conditions required for the continuation of exempt status providing information enabling the service to conduct an examination the effective date of revocation is october 20xx the first day of the tax_year under examination based on the revocation of the org’s tax exempt status the organization will be required to file forms beginning in 20xx for all tax periods subsequent to the revocation of their tax exempt status form 886-acrev department of the treasury - internal_revenue_service page -4- internal_revenue_service department of the treasury date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f
